DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-27 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, the limitation “the product inlet stream of the first electrodialysis device” lacks antecedent basis in the claim language.                                                                                                                                                                                                                                                                                                                                   
With respect to claim 19, the limitation “the brine outlet of the first electrodialysis device” lacks antecedent basis in the claim language. 
With respect to claim 20, the limitations “the brine inlet stream of the second electrodialysis device” and “the brine outlet stream of the third electrodialysis device” lack antecedent basis in the claim language.
With respect to claim 21, the limitations “the product inlet stream” render the claim indefinite, as it is unclear whether this refers to “a product inlet” or to a different stream. For the purposes of examination, the Examiner will take the former interpretation. 
With continued reference to claim 21, the limitations “the product outlet stream of the first electrodialysis device” lacks antecedent basis in the claim language. 
With respect to claim 22, the limitations “the product inlet stream” render the claim indefinite, as it is unclear whether this refers to “a product inlet” or to a different stream. For the purposes of examination, the Examiner will take the former interpretation. 
With continued reference to claim 22, the limitations “the product outlet stream of the first electrodialysis device” lacks antecedent basis in the claim language. 
With respect to claim 23, the limitations “the brine inlet stream for the second electrodialysis device” and “the brine inlet stream for a third electrodialysis device” lack antecedent basis in the claim language. 
With respect to claim 24, the limitation “the brine outlet stream for a third electrodialysis device” lacks antecedent basis in the claim language. 
With respect to claim 26, the limitations “the brine inlet stream of the second electrodialysis device” and “the product inlet stream of the second electrodialysis device” lack antecedent basis in the claim language. 
With respect to claim 27, the limitation “the electrodialysis system” lacks antecedent basis in the claim language.
Regarding claims 16-18 and 25, they are rejected for being dependent on a rejected base claim. 

Allowable Subject Matter
Claims 1-27 are allowed pending resolution of the 112(b) rejections raised above, as none of the prior art teaches or suggests the electrodialysis system of claim 1 or the method of purifying water of claim 15. 
The Examiner would like to acknowledge the following references which are relevant to the claimed invention, but which fall short of disclosing the same: 
1) Batchelder et al. (U.S. Patent Publication # 2007/0215474, cited in the international stage application in the ISR and Written Opinion), in which is disclosed an electrodialysis system and method of treating water, comprising a plurality of electrodialysis devices 2, 9, 10, 11, 12, and 13 (Fig. 1; Paragraphs [0043-0052]), each which comprise a product inlet stream, a product outlet stream, a brine inlet stream, and a brine outlet stream (for electrodialysis unit 3: the product inlet stream goes from 1 to 3, the product outlet stream goes from 3 to 1, the brine inlet stream goes from 15 to 3 and the brine outlet stream goes from 3 to 15); however, Batchelder does not disclose wherein the product inlet stream of the first electrodialysis device comprises the brine outlet stream of a second electrodialysis device. As seen in Fig. 1, the brine outlet of electrodialysis devices 11-13 are directed back to the brine inlets of electrodialysis devices 3, 9, and 10 from line 15, not the product inlet streams of these units as erroneously stated in the Written Option and as required by the claims; and
2) Blytas et al. (U.S. Patent # 4253928), in which is disclosed a plurality of electrodialysis devices 28, 26, 24, and 22 (Fig. 2; Column 4, line 59 through Column 5, line 26), each having a product inlet stream (flow 38 into device 28), a product outlet stream (flow indicated from the upper right of each device going upward), a brine inlet stream (indicated as upward flow to the bottom right of each device), and a brine outlet stream (flow from bottom left of each device), wherein the brine outlet stream of each device is directed back to the product inlet stream of that same device, but not from a downstream “second” electrodialysis device to the product inlet stream of a first device, as required by the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10 June 2022